                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


PHILIP HOPKINS,

                    Plaintiff,
vs.                                                    Case No. 3:17-cv-74-J-32JRK

JACKSONVILLE ASSOCIATION OF
FIREFIGHTERS, IAAF LOCAL 122, INC.,

                    Defendant.


                                         ORDER

      Plaintiff Philip Hopkins, an African-American firefighter, alleges that defendant

Jacksonville Association of Firefighters, IAAF Local 122, Inc. (“the Union”) violated

Title VII when it discriminated against him based on his race and retaliated against

him when he complained about unlawful discrimination. The Court granted the

Union’s motion to dismiss, finding that Hopkins had failed to state a claim (Doc. 17).

Hopkins filed an amended complaint (Doc. 18), the Union has again moved to dismiss

(Doc. 19), and Hopkins has responded (Doc. 20).

      A complaint is subject to dismissal under Rule 12(b)(6) if it fails to “contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and

citation omitted). Legal conclusions are not enough. Id. (citation omitted). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citation omitted). “[J]udicial experience and common sense” guide the reviewing

court in “[d]etermining whether a complaint states a plausible claim for relief.” Id. at

679 (citation omitted). While a court’s review of a motion to dismiss under Rule

12(b)(6) is generally confined to the four corners of the complaint, the court may also

take judicial notice of court documents, including those from state court. Lozman v.

City of Riviera Beach, Fla., 713 F.3d 1066, 1075 n.9 (11th Cir. 2013).

        Hopkins alleges that the Union’s decision to pursue legal action against the City

of Jacksonville, Hopkins, and two other African-American firefighters in state court in

2002 was an act of racial discrimination and retaliation for Hopkins having filed suit

in federal court against the City and the Union in 2000, and that it thereafter engaged

in a continuing pattern of harassment against him.1 Following the Court’s dismissal

of his original complaint for failure to state a claim, Hopkins filed an amended

complaint that adds seventeen new paragraphs (¶¶ 10, 12, 13, 14, 15, 16, 26, 28, 29,

30, 38, 39, 40, 41, 50, 51, 60) and amends three (¶¶ 25, 27, 37) in an attempt to cure

the lack of factual allegations that resulted in the earlier dismissal.




    1
      As explained in the Court’s earlier order (Doc. 17) (the entirety of which is
incorporated by reference here), the Court is quite familiar with the earlier federal and
state litigation, having examined those cases in the context of presiding over another
of Hopkins’ lawsuits, Hopkins v. City of Jacksonville, No. 3:07-cv-147-J-32MCR.

                                            2
          The Court has carefully reviewed these additional allegations and finds that, in

combination with the other allegations the Court has previously reviewed, Hopkins

has failed to demonstrate how the Union violated Hopkins’ rights under Title VII. The

additional allegations are either conclusory,2 they long predate the relevant time

frame,3 they describe actions taken by the City,4 or they describe actions by Hopkins’

co-workers or supervisors who, though Union members or officials, are not alleged

to have taken these actions on behalf of the Union.5 Disregarding the allegations that




  See, for example, paragraph 16, alleging that the Union’s 2002 state court lawsuit
  2

was on account of Hopkins’ claim of race discrimination and tainted certain Union
members’ perception of Hopkins.
  3
   See, for example, paragraphs 12, 13, 15 and 26, describing actions that allegedly
occurred in 2002, well more than 300 days before Hopkins filed his 2007 EEOC
charge. See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 109 (2002)
(explaining that in a deferral state (as is Florida), a Title VII claimant must file a charge
of discrimination within 300 days of the last discriminatory act). (Hopkins’ June 15,
2007 EEOC charge is not of record, nor is the EEOC right to sue letter, which
(according to paragraph 44 of the Amended Complaint) issued nine years later, in
May 2016. The Court assumes the delay was occasioned by the lengthy global
efforts to settle a number of firefighter discrimination cases and charges that had been
pending for many years.)

     See, for example, paragraphs 10 and 60, describing addition and subsequent
      4

removal of points from Hopkins’ score on the City’s ranked promotions eligibility list
(an issue over which Hopkins later sued the City, see Hopkins v. City of Jacksonville,
No. 3:07-cv-147-J-32MCR).
  5
    See, for example, paragraphs 38, 39 and 40, describing what Hopkins perceived
to be insulting behavior in the workplace by his supervisor, a Union member.

                                              3
are clearly time-barred,6 there are simply insufficient allegations of fact to support a

claim for retaliation or discrimination by the Union. See Iqbal, 556 U.S. at 678

(requiring sufficient factual content for court to draw reasonable inference that

defendant is liable for misconduct alleged).




  6
    To the extent Hopkins attempts to escape this bar by alleging a continuing pattern
of harassment, the Court finds his claims fall far short.
       First, Hopkins has cited no authority to suggest that prosecuting a non-frivolous
lawsuit constitutes a continuing pattern of harassment. As recounted in the Court’s
order in his earlier case (No. 3:07-cv-147, Doc. 140), the Union sued in state court
only after the City and Hopkins settled their federal lawsuit without the Court
conducting a hearing at which the Union intended to lodge objections against the
settlement (which is why the Honorable Henry Lee Adams, Jr., declined to approve
that settlement– see No. 3:07-cv-147, Doc. 16-3 (hearing transcript from No. 3:00-cv-
309)). The Union advised the parties at the hearing before Judge Adams that it
intended to file suit in state court over what it deemed to be a breach of the Collective
Bargaining Agreement. And indeed, it did (the parties eventually settled that case;
this Court later found there was a disputed issue of fact as to whether the City
breached its agreement with Hopkins– they eventually settled that too) (see Docs.
140 & 149, No. 3:07-cv-147). Hopkins has not explained how the Union’s actions in
prosecuting its state court lawsuit is a continuing pattern of harassment within the
meaning of Title VII.
       Second, to the extent Hopkins claims that a series of incidents involving his
supervisors (which he alleges originally stemmed from his complaints of
discrimination dating back to the 1990s) are not time-barred because they are a
continuing pattern of harassment, again the Court disagrees. While serious and
unfortunate if true, most of those incidents are workplace matters that Hopkins has
failed to connect to the Union except to allege that the offending supervisors were
Union members (indeed, Hopkins included at least one of these incidents in an earlier
EEOC charge he filed against the City- see Doc. 56-4 filed in Case No. 3:07-cv-147).
Moreover, the most recent incident is alleged to have occurred in April 2006, more
than 300 days before Hopkins filed his EEOC charge here. Hopkins’ allegations are
simply not enough to state a continuing pattern of harassment by the Union that
stretches forward to the time protected by his EEOC charge.

                                           4
        Accordingly, it is hereby

        ORDERED:

        Defendant’s Motion to Dismiss (Doc. 19) is GRANTED. Plaintiff’s amended

complaint (Doc. 18) is dismissed with prejudice for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6).7 The Clerk is directed to close the file.

        DONE AND ORDERED at Jacksonville, Florida this 20th day of December,

2018.




s.
Copies:
counsel of record




   7
     Plaintiff did not seek leave to further amend his complaint in the event the Court
still found it deficient, but even if he had, the Court would not have granted such a
request given that he has already had an opportunity to attempt to cure these
deficiencies.

                                          5
